Citation Nr: 1427591	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-25 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 2011, for the grant of service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for periodontal disease.

5.  Entitlement to service connection for a left hip disorder, to include as secondary to a lumbar spine disorder.

6.  Entitlement to service connection for a right hip disorder, to include as secondary to a lumbar spine disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals VA treatment notes relevant to the issues on appeal; however, the RO considered those records and readjudicated the claim in a January 2013 supplemental statement of the case (SSOC).

The issues of entitlement to service connection for a lumbar spine disorder, bilateral hearing loss, periodontal disease, a left hip disorder, and a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A formal or informal claim for service connection for tinnitus was not received by VA prior to May 6, 2011.  The record contains no statement, communication, or other information from the Veteran, prior to May 6, 2011, that can reasonably be construed as constituting an earlier claim for service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 6, 2011, for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Nevertheless, with respect to the claim for an earlier effective date, the Veteran in this case is challenging the effective dated assigned following the grant of service connection for tinnitus.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding evidence that is relevant to the issue being decided herein.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Law and Analysis

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that May 6, 2011, is the correct date for the grant of service connection for tinnitus.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.

The Veteran first presented his claim for service connection tinnitus in a statement received by VA on May 6, 2011.  The record does not contain any earlier statement or action indicating an intent to file a claim.

The Veteran's representative has argued that his September 2010 claim for hearing loss should have included tinnitus.  Therefore, he asserted that the Veteran is entitled to an effective date of September 14, 2010, based on an earlier claim.

In reviewing the September 2010 VA Form 21-526, the Board notes that the Veteran specifically listed his disabilities as his lower back and bilateral hearing loss.  There was no mention of or reference to tinnitus or ringing in his ears.  There was also no general description of ear problems.  As such, it is not evident that the Veteran intended to file a claim for tinnitus in September 2010.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised. See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that the Board is not required to anticipate a claim where no intention to raise it was expressed). 

Indeed, during an October 2010 VA audiology examination in connection with his September 2010 claim for service connection for hearing loss, the VA examiner reported that the Veteran denied any current complaints of tinnitus and indicated that there was no claim for tinnitus.  Thus, there was still no intent expressed one month later, despite the Veteran being specifically asked about tinnitus.  Moreover, the first documented complaint of tinnitus was not recorded until the June 2011 VA audiology examination in connection with his claim for service connection for tinnitus.

Applicable law and regulations make it the Veteran's responsibility to initiate a claim for service connection with VA if he seeks that benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

For the foregoing reasons, the Board finds that the Veteran did not express an intent to file a claim for service connection for tinnitus prior to May 6, 2011.   

Therefore, considering all relevant law and regulations, there is no provision under the law to assign any earlier effective date for the grant of service connection for tinnitus prior to the May 6, 2011, date of receipt of the claim.  Accordingly, the Board must deny the claim for entitlement to an earlier effective date for service connection for tinnitus.  As the preponderance of the evidence is against this claim, under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An earlier effective date prior to May 6, 2011, for the grant of service connection for tinnitus is denied.



REMAND

In connection with the Veteran's claim of entitlement to service connection for a lumbar spine disorder, the Veteran was afforded a VA examination in October 2010, and additional VA addendum opinions were provided in December 2011 and February 2012.  

In the October 2010 VA examination report, the examiner initially opined that the Veteran's low back disorder was likely aggravated beyond normal progression of the disease during service.  However, after providing her rationale, she concluded that there was a lack of information to show that the low back condition was likely aggravated beyond normal progression of the disease.  She also reported that the current x-ray findings were more consistent with the body's aging process and not an aggravation beyond normal progression.  

In her December 2011 and February 2012 VA addendum opinions, the examiner opined that the Veteran's low back disorder was not incurred in or caused by service and stated it was not related to his in-service complaints of back pain in December 1965 or August 1967.  She based her opinion on a lack of chronicity and stated that there was a "large time gap of missing medical records to show chronicity" of low back symptoms.  However, she did not address the Veteran's report of experiencing low back pain since service.

In addition, in the December 2011 and February 2012 VA addendum opinions, the examiner noted that the Veteran was treated for low back pain in December 1965 and that the corresponding service treatment note indicated that he injured his low back six years previously (prior to service).  However, she did not provide an opinion as to whether he had any preexisting low back disorder that worsened in severity during service and whether any increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  Therefore, on remand, a clarifying opinion must be obtained.

In connection with his claim service connection for bilateral hearing loss, the Veteran was afforded VA examinations in October 2010 and June 2011.  

In reviewing the opinions, it appears that the October 2010 VA examiner based her opinion on the lack of medical evidence of hearing loss in service.  She noted that there were slight changes in the Veteran's right thresholds that were most likely related to reference differences, but he had normal hearing at enlistment and separation.  However, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also notes that the June 2011 VA examiner did not provide an opinion with respect to the Veteran's claimed hearing loss;, despite provided a positive nexus opinion regarding tinnitus and noting that research supports the detrimental damage that excessive noise has on hearing loss and tinnitus.  Therefore, on remand, a clarifying opinion should be obtained as to whether the Veteran's claimed hearing loss is related to his in-service noise exposure.

In addition, the Board notes that certain dental conditions, including periodontal disease, are not considered disabling by VA and may be service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. § 17.161 . See § 1712; 38 C.F.R. §§ 3.381, 4.150.  The RO has denied the Veteran's claim for service connection for periodontal disease on this basis.  However, a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302 (1993).  Indeed, the Veteran has stated that he would like to be granted the right to treatment for this condition. See April 2012 statement.  Although the RO indicated in the September 2011 statement of the case that the Veteran's dental claim has been forwarded to the VA Medical Center in Omaha, Nebraska, it does not appear that the claim for dental treatment has been adjudicated.  

Finally, the Board notes that a decision on the claim for service connection for a lumbar spine disorder could affect the outcome of the Veteran's claims for service connection for right and left hip disorders.  In this regard, the Board observes that the Veteran has contended that his hip disorders are secondary to his lumbar spine disorder.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for a lumbar spine disorder must be resolved prior to resolution of the claims for service connection for right and left hip disorders.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ascertain if the Veteran received any VA, non-VA, or other medical or dental treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.  

The AOJ should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  The AOJ should then attempt to obtain these records and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  The AOJ should contact the National Personnel Records Center (NPRC) and any other appropriate government records repository to request all available service treatment records pertaining to the Veteran's alleged periodontal treatment at Fort Richardson in Alaska dated between June 1967 and June 1968.

Efforts to obtain these records should continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  In the event that the AOJ is unable to obtain these records, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should conduct any other development necessary for the Veteran's claim for service connection for periodontal disease and consider it for the purpose of obtaining VA outpatient dental treatment.  If the claim falls under the jurisdiction of the Veterans Health Administration (VHA), the AOJ should forward the claim there for an eligibility determination.

4.  The AOJ should refer the Veteran's claims file to the October 2010 VA spine examiner or, if that individual is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any lumbar spine disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner is asked to address whether a lumbar spine disorder clearly and unmistakably preexisted the Veteran's service.  If so, the examiner should state whether the preexisting disorder worsened in severity during service and whether any increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression. 

In responding to this question, the examiner is advised that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

If the examiner determines that the Veteran's lumbar spine disorder did not clearly and unmistakably preexist the Veteran's service, he or she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a lumbar spine disorder that manifested in service or that is otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should refer the Veteran's claims file to the October 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had excessive noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss were caused by noise exposure in service as opposed to some other cause. 

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


